Citation Nr: 1449422	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  08-30 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for hallux valgus of the left big toe.

2.  Entitlement to a compensable disability rating for hallux valgus of the right big toe.

3.  Entitlement to a disability rating in excess of 10 percent for migraine headaches.

4.  Entitlement to a compensable disability rating for hypertension. 

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for right knee disability. 

7.  Entitlement to service connection for left index finger disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to July 1976, September 1976 to March 1982, and December 2003 to April 2005.  The Veteran also served in the Tennessee Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System.

When this case was before the Board in July 2012, it was decided in part and remanded in part.  At that time the Board also referred the issue of entitlement to service connection for a left knee disability to the Agency of Original Jurisdiction (AOJ).  The record before the Board does not show that the AOJ has adjudicated this issue.  Therefore, it is again referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for sleep apnea, right knee disability, and left index finger disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The impairment from the Veteran's hallux valgus of the left big toe is severe and approximates amputation of the great toe, but does not result in acquired claw foot (pes cavus); malunion or nonunion of the tarsal or metatarsal bones; or more than moderate foot impairment.

2.  Throughout the period of the claim, the impairment from the Veteran's hallux valgus of the right big toe has been less than severe and has not been equivalent to amputation of the great toe; the metatarsal head has not been resected.  

3.  Throughout the period of the claim, the Veteran's migraine headaches have been manifested by characteristic prostrating attacks occurring on average not more than once every two months.

4.  Throughout the period of the claim, the Veteran's hypertension has been manifested by diastolic blood pressure predominantly below 100 and systolic blood pressure predominantly below 160, and although the Veteran requires medication for control of his hypertension, he does not have a history of diastolic blood pressure predominantly 100 or more.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hallux valgus of the left big toe have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5284 (2014).

2.  The criteria for a compensable disability evaluation for hallux valgus of the right big toe have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5280 (2014).

3.  The criteria for a rating in excess of 10 percent for migraine headaches have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

4.  The criteria for a compensable disability evaluation for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in October 2007 prior to the initial adjudication of the above-noted claims.  The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded appropriate VA examinations to address the severity of his service-connected disabilities in December 2007, July 2012 and August 2012.  The Veteran has not asserted, and the evidence does not show, the above noted disabilities have increased in severity since the most recent examinations.  The Veteran was afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims. 

II.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  




Increased Ratings for Bilateral Hallux Valgus

The Veteran's bilateral hallux valgus disability has been service-connected since April 2005, and in September 2007 he submitted a claim for an increased rating for these conditions.  In a rating decision of March 2008, the RO continued the 10 percent and noncompensable ratings previously assigned for the left and right great toe hallux valgus disabilities respectively.  The Veteran disagreed with the assigned ratings. 

Hallux valgus is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5280 (hallux valgus, unilateral).  A rating of 10 percent is awarded for hallux valgus operated with resection of the metatarsal head, as well as for severe hallux valgus equivalent to amputation of the great toe.  There is no provision for a rating higher than 10 percent under Diagnostic Code 5280.

Amputation of the great toe is rated under the criteria of Diagnostic Code 5171, under which a rating of 10 percent is awarded for amputation without metatarsal removal.  A rating of 30 percent is awarded for amputation with removal of the metatarsal head.  The Veteran has not undergone amputation of the left great toe or removal of the left metatarsal head.  Therefore, a higher rating under Diagnostic Code 5171 is not warranted for the left hallux valgus.

Relative to the Veteran's right hallux valgus, the Veteran underwent an initial VA examination on December 8, 2007.  At that time, he stated his toe aches and causes him pain; however, he indicated it does not limit his ability to work.  The Veteran also stated his right toe is less symptomatic than his left.  The Veteran also denied any treatment or flare ups of the right toe, and stated he did not use braces or insoles.  The examiner stated the Veteran's right foot walk was plantar grade, with a normal gait and flat foot.  The Veteran had 30 degrees of dorsiflexion and plantar flexion in the right great toe, which was noted to be smooth and painless.  Strength testing was noted to be normal, as was morphology of the foot.  The examiner did note a very small bunion deformity on the medial aspect of the foot, and noted there was minimal tenderness to palpation at the site of the bunion.  The examiner diagnosed the Veteran with a mild hallux valgus, right foot. 

The Veteran subsequently underwent another VA examination in July 2012.  At that time, the examiner noted a mild to moderate hallux valgus formation of the right great toe.  X-rays of the right foot revealed a mild hallux valgus deformity.  The examiner indicated the Veteran does have daily foot pain, but with supportive footwear the Veteran was able to drive a truck. 

The Veteran's outpatient treatment notes from the Memphis VA Medical Center (VAMC) indicate he has undergone treatment at the podiatry clinic.  A January 2007 note indicates the Veteran was found to have a prominent medial eminence of the right great toe metatarsophalangeal joint, with sufficient deformity to cause difficulty obtaining comfortable shoe fit.  Great toe range of motion was described as slightly decreased, and the Veteran was noted to have moderate pronation of the subtalar joint.  At that time, the Veteran was fitted for custom boots.  The remaining outpatient treatment notes describe substantially similar symptomatology relative to the right great toe. 

Based on the foregoing, the Board has determined the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the left foot, or in excess of a noncompensable rating for the right foot hallux valgus disabilities.  The Board has considered the Veteran's statements regarding these disabilities and finds that they are competent and credible; however, the Veteran is already in receipt of the maximum rating provided for left foot hallux valgus.  The above noted evidence indicates the Veteran's right great toe hallux valgus has been manifested by mild to moderate symptoms, which consist of pain, slightly reduced range of motion, and mild hallux valgus displacement shown on X-rays.  These findings do not establish the presence of severe hallux valgus, resection of the metatarsal head, or impairment equivalent to amputation of the great toe.  Therefore, the impairment is considered to be noncompensably disabling.  See 38 C.F.R. § 4.31.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In particular, the Board notes that Diagnostic Code 5276 is not for application because the hallux valgus is not comparable to pes planus.  Similarly, Diagnostic Codes 5278 and 5283 are not for application because there is no objective evidence of acquired claw foot (pes cavus) or malunion or nonunion of the tarsal or metatarsal bones, respectively, and the hallux valgus is not comparable to those disabilities.  Finally, the objective evidence of record does not support a finding that the Veteran's left foot hallux valgus is comparable to the moderately severe foot disability required for a 20 percent rating under Diagnostic Code 5284, as the evidence indicates the Veteran's disability is confined to his left great toe alone.  

Since the Veteran's right toe hallux valgus has also not manifested findings that would allow for an analogous rating under any of the above noted diagnostic codes, the Board finds those codes are also inapplicable to the right great toe as well.  The Board has considered Diagnostic Codes 5277, 5279, and 5282 as other scheduler basis for granting a higher disability rating for the Veteran's right foot hallux valgus; however, the evidence has never shown the Veteran has experienced symptoms akin to weak foot, metatarsalgia, or hammer toes throughout the course of the claim period.  As such, those codes are also inapplicable. 

Increased Rating for Migraine Headaches

The Veteran's migraine headaches have been service-connected since April 2005, and in September 2007 he submitted a claim for an increased rating for this condition.  In a rating decision of March 2008, the RO continued the 10 percent rating previously assigned for this disability.  The Veteran disagreed with the evaluation assigned.

The Veteran's service-connected headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119   (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran's outpatient treatment notes from the Memphis VAMC show he takes Excedrin Headache as needed.  The Veteran reported experiencing headaches when his blood pressure rises.  He has generally been reluctant to take prescription medications to treat his headaches, but has taken Zomig and Sumatriptan (Imitrex) occasionally. 

The Veteran underwent an initial VA examination in December 2007.  In the course of his examination, the Veteran indicated he experiences headaches roughly once a week, sometimes once every two weeks.  The Veteran was not sure whether there were specific precipitants, but stated sometimes exposure to sunlight or coffee resulted in headaches.  At that time, the Veteran stated the headaches would manifest on the right side of his head, and he described the pain as "vice-grip"squeezing type.  He stated the pain was usually a 10 on a scale of 1-10 at outset, and the headaches generally lasted 15-30 minutes.  The Veteran also endorsed experiencing photophobia and phonophobia during headache attacks; however, he denied nausea, vomiting, paresthesias, vision loss, and loss of consciousness.  The Veteran stated there had been no change in his headaches since his prior examination.  Physical examination revealed a normocephalic and atraumatic head.  The examiner continued the Veteran's migraine headaches diagnosis.  

The Veteran most recently underwent a VA examination in August 2012.  The Veteran indicated he had been getting more headaches and that his medications had been changed.  The Veteran also stated his headaches now occupied his entire head, whereas they used to be confined to the right side.  The Veteran endorsed symptoms of pulsating/throbbing head pain, which worsens with physical activity.  The Veteran also stated he experienced nausea, vomiting, photophobia, phonophobia, and bowel movements.  The examiner indicated the Veteran experienced prostrating and prolonged attacks of migraine headache pain less than once every two months.  

There is no additional medical evidence related to the Veteran's headaches.  The available evidence establishes that the Veteran's headaches are both non-prostrating and prostrating at times.  The prostrating attacks reportedly occur on average less than once every two months.  There is no evidence suggesting that prostrating and prolonged attacks occur on average as frequently as once a month.  Therefore, a rating in excess of 10 percent is not warranted under the schedular criteria.

Compensable Rating for Hypertension

The Veteran's hypertension has been service-connected since April 2005, and in September 2007 he submitted a claim for an increased rating for this condition.  In a rating decision of March 2008, the RO continued the noncompensable rating previously assigned for this disability.  The Veteran disagreed with the evaluation assigned.

The Veteran's hypertension has been evaluated under Diagnostic Code 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that diagnostic code, a 10 percent rating is assigned for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

The Veteran was diagnosed with hypertension in June 2005 and started taking medication for the condition in November.  The Veteran's STRs document several blood pressure readings throughout this period, and of these, none reveal a diastolic pressure over 100.  

The Veteran's post-service medical records also contain a large number of blood pressure readings throughout the appeal period.  Again, none showed diastolic pressure of 100 or more.  The highest diastolic reading was 90 on February 15, 2011.  Thus, although the Veteran's hypertension requires continuous medication, he does not have a history of diastolic pressure predominantly 100 or more.

The report of the Veteran's December 2007 VA examination shows readings of 148/80; 146/86; and 146/90.  The report of the Veteran's VA examination in August 2012 shows readings of 142/88; 130/84; and 134/86.  

The above blood pressure readings are representative of the readings in the remainder of the record.  Of all the blood pressure readings during and since service, none shows a diastolic pressure of 100 or more.  Because both in-service and post-service records fail to show systolic pressure of 160 or more, or diastolic pressure of 100 or more, the Board finds that the Veteran does not have a history of diastolic pressure predominantly 100 or more and has not had diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more during the period of this claim.  Thus, the criteria for a compensable rating for hypertension have not been met.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran in the form of correspondence, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code.  

Consideration has been given to assigning a staged rating for the disabilities decided herein; however, as explained above, the evidence does not show the disabilities on appeal have substantially fluctuated in severity over the pendency of the appeal period.  As such, a staged rating is not applicable in this case.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disabilities, as discussed above, are contemplated by the schedular criteria.  In addition, the schedule provides higher ratings for greater impairment.  There is no indication in the record that the average industrial impairment from the right hallux valgus or hypertension would be to a compensable degree, that the average industrial impairment from the left hallux valgus or migraine headaches would be greater than 10 percent, or that the impairment from these disabilities in combination would be greater than that contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 





ORDER

Entitlement to a disability rating higher than 10 percent for hallux valgus of the left big toe is denied. 

Entitlement to a compensable disability rating for hallux valgus of the right big toe is denied. 

Entitlement to a disability rating higher than 10 percent for migraine headaches is denied. 

Entitlement to a compensable disability rating for hypertension is denied. 


REMAND

By way of a September 2012 rating decision, the RO denied service connection for a left index finger disability, a right knee disability, and sleep apnea.  The Veteran was notified of the decision in October 2012.  The Veteran submitted a notice of disagreement (NOD) with the denial of service connection in February 2013.  However, the RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed these issues in appellate status, the matters must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following action:

An SOC on the issues of entitlement to service connection for a left index finger disability, a right knee disability, and sleep apnea should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, the RO should ensure that all indicated development is completed before the case is returned to the Board.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


